IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 00-40085
                         Conference Calendar



UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

versus

DOLORES SUAREZ ALANIZ,

                                            Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. C-99-CR-183-1
                      --------------------
                         August 22, 2000

Before KING, Chief Judge, and POLITZ and WIENER, Circuit Judges.

PER CURIAM:*

     The Assistant Federal Public Defenders (AFPDs) appointed to

represent Dolores Suarez Alaniz have filed a motion to withdraw

from representation of Alaniz and a brief as required by Anders

v. California, 386 U.S. 738 (1967).      Alaniz has responded to the

AFPDs’ brief.   Our independent review of the brief, Alaniz’s

response, and the record discloses no nonfrivolous issue.

Accordingly, the APPDs’ motion to withdraw is GRANTED; the AFPDs

are excused from further responsibilities herein and the APPEAL

IS DISMISSED.    See 5TH CIR. R. 42.2.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.